Argued April 25, 1924.
It appears from satisfactory evidence that the deeds for the conveyance of the real estate, which is the subject of the tax claimed, remained in the possession of the grantor until his death. The evidence also supports the conclusion that the grantor received the beneficial interest of the property as long as he lived. The case is therefore within the provision of the statute which makes all property subject to the tax which is transferred by deed, etc., made or intended to take effect in possession or enjoyment after the death of the grantor. The right of the Commonwealth to collateral inheritance tax is not defeated by a conveyance of the land if the enjoyment is intended to take effect when the grantor dies. On the facts found by the learned trial judge it follows therefore that the tax was properly charged.
The objection that tax is not collectible from the personal estate in a distribution proceeding is not convincing on the facts here presented. It appears that in a former distribution a fund was set apart to be applied to the tax now claimed, if it should be made to appear that the real estate was subject thereto. No objection was made to this action and as it is unquestioned that the owners of the real estate are also the owners of the fund from which the tax is now claimed, it is not to the interest of the appellants to protract the litigation on a contention having no substantial merit. The act directs that a tax shall be paid on the clear value of the estates passing to the collateral heirs, and whereas in this case the real estate and the personal property fall to the same *Page 269 
heirs, it is not material from which source the payment of the tax is made.
The decree of the court was well founded on the facts presented and is affirmed. Appellants to pay the costs of appeal.